ON appellant’s motion for rehearing
WOODLEY, Judge.
Our attention is for the first time called to the fact that the evidence does not show that the home of appellant, where the whisky was seen by the officers, was in Hunt County, the dry area alleged in the complaint and information.
The statement of facts purports to contain a true and correct statement of all of the evidence adduced on the trial and is agreed to by counsel and approved by the trial court.
The city mentioned in the statement of facts is not the county seat of Hunt County and we are not permitted to take judicial notice that it is in said county. The statement in our original opinion to the effect that appellant resided in Hunt County is therefore not supported by the record.
The state having failed to prove that the whisky was possessed in Hunt County, as alleged in the complaint and information, requires that the conviction be reversed. Sims v. State, 157 Texas Cr. Rep. 143, 247 S.W. 2d 1022; Yarbrough v. State, 159 Texas Cr. Rep. 302, 263 S.W. 2d 557.
Appellant’s motion for rehearing is granted, the order of affirmance is set aside and the judgment is now reversed and the cause remanded.